Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 1 of 7
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
IN RE:
Debtor(s) Regis Victor Roberts & Sherry Lee Rickey Roberts CASE NO_;
CHAPTER 13 PLAN

A. NOTICES.

Debtor must check one box on each line to state Whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is cheeked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which may result in a partial
payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate |:[ lncluded I:[ Not included
motion will be filed.

 

 

 

 

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under ll l
U.s.c. § 522(1). A separate motion will be tires Soo section c.s(o). g ln°l“ded |:| N°t included
Nonstandard provisions, set out in Sectiou E. [:I Included ||:l Not included

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION S(j), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER SECTION
S(k), OR IF YOU DO NOT SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN
YOUR PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY
TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLU])E THE HOLDERS OF MORTGAGE LOANS, CAR L()ANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL

B. MONTHLY PLAN PAYMENTS.

Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
montbs. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

from
months 1 through 60 ;

.;$_LMO____..__

1 A|| references to "Debtor" include and refer to both of the debtors in a case F:|ed jointly by two individuals Page 1 of 7

 

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 2 of 7
C. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATT()RNEY'S FEES.

Base Fee $4.500-00 Total Paid Prepetition $3,000.00 Balance Due $1.500.00
MMM Fee $1.800.00 Total Paid Prepetition $0.00 Balance Due $1.800.00
Estimated Monitoring Fee at $0.00 per Month.

Attorney's Fees Payable Through Plan at $80.00 Monthly (subject to adjustment).

|ENONE 2. DOMESTIC SUPPORT OBLIGATIONS las defined in 11 U.S.C. §101|14A|1.

[:|NONE 3. PRIORITY CLAIMS gas defined in 11 U.S.C. § 501).

Last 4 Digits of Acct. No. Credjtor Total Clairn Amount

4659 lnternal Revenue Service $1,000.00

4. TRUSTEE FEES. Frorn each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-coniirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable,_ if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(0), and no objection to the claim is pending If Debtor‘s
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually

paid on time.

 

]E NONE (a) Claims Secured by l)ebtor`s Principal Residence Whieh Debtor Intends to Retain -
Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
Plan, Ifthe Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
residence Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments for Debtor's principal residence on the following
mortgage claims: Under ll U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal

liability on these claims

 

 

 

Page 2 of 7

 

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 3 of 7

 

I:] NONE

(b) Claims Secured by Other Real Property Whieh Debtor Intends to Retain - Mortgage
Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
Plan. If the Plan provides to cure prepetition arrearages on a mortgage, chtor will pay, in addition
to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
to the Trustee as part of the Plan, These mortgage payments, which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
following mortgage claims: Under ll U.S.C. § 1328(a)(1), Debtor Will not receive a discharge of
personal liability on these claims.

 

[:l NONE

(e) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modif'lcation. lf
Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
adequate protection payments to the Trustee: (l) for homestead property1 the lesser of 31% of gross
monthly income of Debtor and non-filing spouse, if any (af`ter deducting homeowners association
fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead income-
producing property, 75% of` the gross rental income generated from the property. Debtor will not
receive a discharge of personal liability on these claims.

Last F our Creditor Collateral Address _
Digits of Adequate Protectlon
Acct. No. Payment
1_ 8429 American Fi.nancial Resources, 9350 Mainlands Blvd, W. Pirtellas $828.79
Inc. ‘ Park, FL

 

I§] NONE

(d) Claims Secured by Real Property or Personal Property to Whieh Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
to a claim secured solely by Debtor's principal residence A separate motion to determine secured
status or to value the collateral must be filed. The secured portion of the claim, estimated below,
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments for escrowed property taxes or insurance

 

iii NONE

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

 

l:i NONE

(f) Claims Secured by Real Property and/or Personal Property to Whieh Section 506
Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
listed below Were either: (1) incurred Within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred within one year of the petition date and secured by a purchase money security interest in
any other thing of value. These claims will be paid in full under the Plan with interest at the rate

stated below.

Last Four Creditor Collateral Description/ Claim Arnount Payment Through Interest
Digits of Address Plan Rate
Acct. No.
1_ 5801 Bridgccrest 2008 Chevrolet Trailblazer $l7,180.‘12 $344.25 7.50%
(total future due =
520,655.00)

 

Page 3 of 7

 

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Paqe 4 of 7

 

|§| Nole

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the
Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
Plan with interest attire rate stated below.

 

ii NONE

(b) Claims Secured by Personal Property - Maintaining Regular Payments and Curing
Arrearage, if any, with All Payments in Plan. Debtor Will not receive a discharge of personal

liability on these claims.

 

l:l NONE

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan- Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights Debtor will not receive a discharge of personal liability on these claims

Last Four Digits of Creditor Froperty/Collateral
Acct. No.
1_ 4621 Capital One Auto Finance 2016 Chevrolet Sonic

 

§ NONE

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
collateralfproperty. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated fn rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of

this Plan.

 

i§| NONE

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors The automatic stay is terminated in rem as to Debtor
and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated Debtor
will not receive a discharge of personal liability on these claims.

 

6.
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the

Plan provides for payment to creditor/lesson the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed

contractually paid on time

|§| NONE

LEASES l EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall

 

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows If` the claim of the
lessor/creditor is not paid in hill through the Plan, under ll U.S.C. § 1328(a)(1), Debtor will not
receive a discharge of personal liability on these claims.

 

151 NONE

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights. Debtor will not receive a discharge of personal liability on these claims.

 

 

Page 4 of 7

 

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 5 of 7

 

[:] NONE (e) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. rl`he automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

Last Four Digits of Acct. CreditorfLessor Property/Collateral to be Surrendered
No.

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any hinds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent

Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $O.Go

D. GENERAL PLAN PROVISIONS:

 

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
claims.
2. Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of

claim or other amount as allowed by an Order of the Bankruptcy Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court

orders otherwise Property of the estate

L__i (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
Court orders otherwise, or

y (b) shall vest in Debtor upon confirmation of the Plan.

 

 

 

Page 5 of 7

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 6 of 7
4. The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court

orders otherwise

 

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions The
actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
Plan control prior to confirmation, after Whieh time the Order Confirrning Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.

(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
of the tax return, including business returns if Debtor owns a business, together with all related W-ZS and
Form 10995, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
Plan payments Debtor shall not instruct the lnternal Revenue Service or other taxing agency to apply a
refund to the following year's tax liability. Debtor shall not spend any refund without first having
obtained the Trustee's consent or Court approval.

 

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruntcv Procedure 3015(cl. Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken

 

 

 

ER_T_I£I_CABE

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor¢ s 3

Regis Victor Roberts- pkpa/gt \lt }Z 6,£_§_| ij Date 7* §`///?
Sherry Lee Rickey Roberts 1 `; j 't '-I j<£f_/ /ljr;' [J -'-é jt Dat€q% $/’§" /?

Page 6 of 7

 

Case 8:19-bk-03228-I\/|GW Doc 2 Filed 04/09/19 Page 7 of 7

Attorne for Debtor s
Jesse D. Berkowitz- '__y____-Llj Date 7' g / ?

Page 7 of 7

